Brewster, Deyo and Santry, JJ., concur; Foster, P. J., dissents in the following memorandum in which Heffernan, J., concurs: I dissent. There was evidence from which the board could find a series of unusual strains, or undue exertions, during the week preceding the fatal heart attack; and there is medical testimony of causal relation. If we are to reverse, as I see it, we may say as a matter of law that a series of strains cannot constitute an accident. I think this is drawing the line too fine, and such reasoning would logically lead to the conclusion that undue exertion in the morning would not sustain a finding of accidental injury if the heart attack happened in the afternoon. It seems to me the time element belongs in the realm of fact into which we are not permitted to intrude.